DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (USPA 2010/0303957) in view of Tanaka (USPN 4143162), Rettenmaier (USPA 2011/0143012) and Mikhailyuk et al., the two latter references previously made of record, and as evidenced by Carrin et al. (“Peanut oil: Compositional data”, 2010).
Regarding amended Claims 1, 4, 6, 7 and 21, Brooks teaches a consumable or dietary supplement as Brooks teaches algal powder  with 3-5% moisture after drying that is produced from predominantly intact cells and as in Example 12, whole algal cells that have been spray dried into powder form formed the algal powder (Paragraphs 162 and 169 and 357) and teaches that algal powders are important nutritionally and are commercially available but have a deep green color and a strong unpleasant taste and when formulated into food products or as nutritional supplements, algal powders impart a visually unappealing green color to the food or nutritional supplement and have an unpleasant fishy or seaweed flavor (Paragraph 5). Brooks teaches various microalgae including Chlorella can be used to prepare the algal powders (Paragraph 101). Brooks does not specifically teach where the whole or intact algal cells coated with a lipid or polymer.
Tanaka teaches an improved extremely nutritious foodstuff which does not impart a disagreeable odor or flavor which is an encapsulated foodstuff comprising Chlorella algae along with garlic, ginseng and American aloe and adding to the mixture one or more vegetable oils and then encapsulating the resulting mixture in a starch capsule (Column 1, lines 10-15 and 50-55 and Column 2, lines 15-20). Tanaka teaches that the vegetable oil layer is formed on the surface of the above disclosed mixture which prevents the components from being contacted with air and said nasty odors are further decreased (Column 2, lines 45-55). Tanaka teaches the encapsulated products can be used as daily nourishing diet supplement (Column 2, lines 55-60). Tanaka teaches powdered Chlorella algae made from dried cells of the algae (Column 2, lines 66-68) and teaches the vegetable oils which can be used include peanut oil (Column 3, lines 20-25) and also teaches the components are encapsulated in a starch capsule (Example 1). Therefore, a powder-filled capsule is taught by Tanaka filled with dried and powder algae cells and Brooks teaches algal powders having a moisture content less than about 5% by weight, as claimed.
Therefore, since Brooks teaches that algal powders are important nutritious food sources but have undesirable taste or smell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the algal powder taught by Brooks to have been mixed with a vegetable oil which would form a layer on the powder, and also encapsulate the algal powder in a starch capsule, thereby preventing the powder from being contacted with air and releasing the undesirable odors as taught by Tanaka. Since Tanaka teaches preparing dried algal powders using the same Chlorella algae as taught by Brooks, one of ordinary skill in the art would have expected a reasonable degree of success in using the algal powder of Brooks in the capsule of Tanaka mixed with vegetable oil, in order to provide a nutritional or dietary supplement that does not have the challenges of undesirable taste or odor known to plague algal powders.
Brooks in view of Tanaka fail to teach the algal species of Klebsormidium nitens or flaccidum or where it is obtained by processing the biological material of the claimed deposit patent.
Rettenmaier teaches a consumable comprising a species of algae from the
genus Klebsormidium where the consumable is a food ingredient or a food for human consumption, as Rettenmaier teaches an algae suspension admixed with a filtration media which can be used as a food supplement or ingredient, where the filtration media includes grains, plant materials, biomass, fermentation byproducts, flour etc., and teaches where the algae suspension can come from microalgae from a variety of genera including Klebsormidium or Chlorella or others (Paragraphs 8, 9, 25, 26), and therefore teaches algae from one of the known species from the genera Klebsormidium.
Rettenmaier teaches harvesting algae using a filtration media and where the thus harvested algae can then be used as a food supplement, which may or may not contain the filtration media (Paragraphs 6, 24). Rettenmaier teaches that algae biomass shows great promise as a food supplement and teaches a low cost method of harvesting the algae thereby making it available as a food source (Paragraph 5). Therefore, Rettenmaier teaches that the harvesting method can be used on a variety of microalgae, including Klebsormidium and Chlorella, where the two discussed microalgae genera are seen to be functional equivalents based on the teachings of Rettenmaier.
Brooks in view of Rettenmaier does not specifically teach one of the two claimed species of Klebsormidium.
Mikhailyuk teaches Klebsormidium species and specifically teaches of
Klebsormidium flaccidum as one of the main morphotypes (Page 750, Column 1, Paragraph 1). Regarding Claims 4 and 7 in particular, where the species of algae is obtained by processing the biological material of the claimed deposit, since Applicant discloses that the claimed deposit comprises Klebsormidium flaccidum and Mikhailyuk teaches such a species and morphotype, the claim is seen to be met by the teaching in Mikhailyuk. It is also noted that absent a recitation of what the “processing is”, the teaching of the algae is deemed to meet the claimed limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the dietary supplement taught by Brooks in view of Tanaka to have been made with an alternate microalgal species such as a species of Klebsormidium in view of the teachings of Rettenmaier, and to have comprised one of the particular species claimed, such as Klebsormidium flaccidum in particular, as it is known as a main species of the genus Klebsormidium and therefore one of ordinary skill in the art would have expected a reasonable degree of success in accessing and using it as the algal biomass for the disclosed dietary supplement. Since Brooks and Tanaka do not limit its algal powders to be made from only a particular type of microalgae, and teach Chlorella can be used as the algal cell source, and Rettenmaier teaches harvesting methods that can be used for both Chlorella and Klebsormidium microalgal cells, one of ordinary skill in the art would have expected a reasonable degree of success in drying and powdering intact or whole algal cells from Chlorella or Klebsormidium in order to provide the algal powders taught in the prior art.
Regarding amended Claims 8-12, it is noted that these claims only further specify or limit the alternative consumable compositions recited in Claim 1, but do not positively recite or require that the consumable is one of the components recited in Claims 8-12. Therefore, Brooks in view of Tanaka, Rettenmaier and Mikhailyuk are seen to teach and render obvious Claims 1, 6, and 7 in particular, where the consumable is a dietary supplement as claimed, and therefore are seen to meet the limitations of the balance of the claims as well for the above mentioned reasons.
Regarding Claim 22, Brooks in view of Tanaka, Rettenmaier and Mikhailyuk are taken as cited above in the rejection of Claims 1 and 21 and in combination teach and render obvious whole algal cells coated in lipid where the lipid can include vegetable oils such as peanut oils (Tanaka, ). The evidentiary reference to Carrin is used to show that peanut oil comprises a C8-C22 fatty acid (Page 697, Abstract, teaching C16:0 and C18:1 and C18:2 are major fatty acids in peanut oil).  

Response to Arguments
The Examiner notes that the previously applied prior art rejection has been withdrawn and a new rejection set forth using a different Brooks reference as the primary reference and another new reference as a secondary reference has been applied. Therefore, Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The two references of Rettenmaier and Mikhailyuk have been again applied only to render obvious the use of the claimed Klebsormidium species as the algal source, as Applicant has not provided any evidence regarding the criticality of using the claimed species as the algal source. Therefore, Applicant’s claimed consumable is still seen to be obvious to one of ordinary skill in the art before the effective filing date of the invention, in view of the applied prior art for the reasons set forth above.
 
Pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webel (USPA 2010/0323028) teaches a source of omega-3 fatty acids as a feed composition to animals, where the source of the omega-3 fatty acids can be whole algal cell products from freshwater algal sources, and where the omega-3 fatty acid composition can be encapsulated  (Paragraphs 8, 10, 38, 47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        10/31/22